 Case 4:20-cv-12615-SDD-PTM ECF No. 3, PageID.22 Filed 12/11/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MELISSA ANN MEDINA,
                                                    Case No. 20-12615
             Petitioner,
v.                                                  Stephanie Dawkins Davis
                                                    U.S. District Judge
JEREMY HOWARD,

          Respondent.
____________________________/

       OPINION AND ORDER SUMMARILY DENYING PETITION
       FOR WRIT OF HABEAS CORPUS, DENYING CERTIFICATE
         OF APPEALABILITY, AND DENYING PERMISSION TO
                  APPEAL IN FORMA PAUPERIS

      Melissa Ann Medina, (“Petitioner”), a prisoner at the Huron Valley Comlex,

filed this action under 28 U.S.C. § 2254. Petitioner pleaded guilty in the Grand

Traverse Circuit Court to conspiracy to deliver/manufacture 1000 or more grams of

a controlled substance. Mich. Comp. Laws § 333.7401(2)(a)(i). Petitioner was

sentenced to 21-to-33 years. Petitioner claims that she is entitled to resentencing

because her 21-year minimum term was disproportionate and an unreasonable

departure from the recommended sentencing guidelines range.

      The Court will summarily deny the petition because the claim is without

merit. The Court will also deny a certificate of appealability and deny permission

to appeal in forma pauperis.


                                          1
 Case 4:20-cv-12615-SDD-PTM ECF No. 3, PageID.23 Filed 12/11/20 Page 2 of 6




I.    SUMMARY DISMISSAL

      Upon receipt of a habeas corpus petition, a federal court must “promptly

examine [the] petition to determine ‘if it plainly appears from the face of the

petition and any exhibits annexed to it that the petitioner is not entitled to relief.’”

Crump v. Lafler, 657 F.3d 393, 396 n. 2 (6th Cir. 2011) (quoting Rule 4 of the

Rules Governing Section 2254 Cases in the United States District Courts).

“Federal courts are authorized to dismiss summarily any habeas petition that

appears legally insufficient on its face[.]” McFarland v. Scott, 512 U.S. 849, 856

(1994). The Sixth Circuit disapproves of ordering a response to a habeas petition

“until after the District Court first has made a careful examination of the petition.”

Allen v. Perini, 424 F.2d 134, 140 (6th Cir. 1970). A district court therefore has

the duty to screen out any habeas corpus petition which lacks merit on its face. Id.

at 141. After undertaking the review required by Rule 4, this Court concludes that

Petitioner’s claim does not entitle him to habeas relief and the petition must be

summarily denied. See Mcintosh v. Booker, 300 F.Supp.2d 498, 499 (E.D. Mich.

2004).

II.   DISCUSSION

      Petitioner pleaded guilty in state court to conspiracy to deliver/manufacture

1000 or more grams of a controlled substance. Mich. Comp. Laws

§ 333.7401(2)(a)(i). The statute calls for a maximum penalty of “imprisonment for

                                            2
 Case 4:20-cv-12615-SDD-PTM ECF No. 3, PageID.24 Filed 12/11/20 Page 3 of 6




life or any terms of years.” Id. Petitioner asserts that the sentencing guidelines

were calculated to recommend that her minimum term to be set between 135 and

225 months. (ECF 1, PageID.5). Petitioner’s 252-month minimum term exceeded

the recommended range by 27 months. The trial court characterized this as a

“modest departure.” The court stated, “I’m departing because of her involvement

of young people – particularly and especially her own two children in the drug

distribution business that she ran, and the involvement particularly of her own

family and also other young people are not considered in the guideline range, in

my opinion. It’s a substantial and compelling reason to depart for a modest

departure.” (Id. at PageID.14). Petitioner asserts that the departure was

unreasonable because the other people were “above the age of majority at the time

of the offenses and able to make their own independent decision. There was no

evidence on the record that Ms. Medina did anything to coerce her adult children,

or any other persons, to do her bidding.” Id. Petitioner asserts that her sentence

was “unreasonable and disproportionate.”

      A federal court may grant a writ of habeas corpus only if the petitioner “is in

custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. §§ 2241(c)(3) and 2254(a). Therefore, violations of state law and

procedure, which do not infringe specific federal constitutional protections, are not

cognizable claims under Section 2254. Estelle v. McGuire, 502 U.S. 62 (1991).

                                          3
 Case 4:20-cv-12615-SDD-PTM ECF No. 3, PageID.25 Filed 12/11/20 Page 4 of 6




      Petitioner contends that her sentence was disproportionate to her crime.

“[T]he Eighth Amendment does not require strict proportionality between crime

and sentence. Rather, it forbids only extreme sentences that are ‘grossly

disproportionate’ to the crime.” Harmelin v. Michigan, 501 U.S. 957, 1001 (1991)

(quoting Solem v. Helm, 463 U.S. 277, 288 (1983)). Federal courts must remain

highly deferential to the legislatures in determining the appropriate punishments

for crimes. United States v. Layne, 324 F.3d 464, 473-74 (6th Cir. 2003) (citing

Harmelin, 501 U.S. at 999). Where a sentence is within the statutory limits, trial

courts are accorded “wide discretion in determining ‘the type and extent of

punishment for convicted defendants.’” Austin v. Jackson, 213 F.3d 298, 300 (6th

Cir. 2000) (quoting Williams v. New York, 337 U.S. 241, 245, 69 S. Ct. 1079, 93 L.

Ed. 1337 (1949)). The “actual computation of [a defendant’s] prison term involves

a matter of state law that is not cognizable under 28 U.S.C. § 2254.” Kipen v.

Renico, 65 Fed. Appx. 958, 959 (6th Cir. 2003) (citing Estelle v. McGuire, 502

U.S. 62, 68 (1991)).

      Petitioner’s sentence is within the statutory limits for her crime, which was

up to life imprisonment or any term of years. Mich. Comp. Laws

§ 333.7401(2)(a)(i). And her prison term, while lengthy, is not grossly

disproportionate to her offense. Friday v. Straub, 175 F.Supp.2d 933, 941 (E.D.

Mich. 2001) (sentence of 22 to 40 years’ imprisonment was not cruel and unusual

                                         4
 Case 4:20-cv-12615-SDD-PTM ECF No. 3, PageID.26 Filed 12/11/20 Page 5 of 6




punishment for conviction of delivering less than 50 grams of cocaine); Sanders v.

McKee, 276 F.Supp.2d 691, 700 (E.D. Mich. 2003) (defendant’s sentence to 15 to

40 years’ imprisonment for delivering, and conspiring to deliver, less than 50

grams of cocaine was not grossly disproportionate).

      Petitioner’s argument that her sentence was also “unreasonable” raises only

a state law claim. In People v. Lockridge, 498 Mich. 358 (2015), the Michigan

Supreme Court made the state sentencing guidelines advisory rather than

mandatory but did not give the sentencing court unrestricted discretion to sentence

outside the guidelines range. Id. at 392. Where the court sentences outside the

applicable sentencing guidelines range, as here, the resulting sentence must be

reasonable. Id. “Reasonableness” as used in Lockridge is determined by

application of the Michigan Supreme Court’s decision in People v. Milbourn, 435

Mich. 6301 (1990). People v. Steanhouse, 500 Mich. 453 (Mich. 2017).

Petitioner’s claim that her sentence was unreasonable is therefore based upon state

law principles established in Milbourn and not any principle of federal

constitutional law. Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (“[A] federal court

may issue the writ to a state prisoner ‘only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.’”) (quoting 28

U.S.C. § 2254(a)). Accordingly, the petition will be summarily denied because the

claim is not cognizable and otherwise without merit.

                                          5
 Case 4:20-cv-12615-SDD-PTM ECF No. 3, PageID.27 Filed 12/11/20 Page 6 of 6




       Finally, Petitioner is not entitled to a certificate of appealability because she

has not made a substantial showing of the denial of a constitutional right. 28

U.S.C. § 2253(c)(2). She is not entitled to permission to appeal in forma pauperis

because any appeal would be frivolous. 28 U.S.C. § 1915(a)(3).

III.   ORDER

       Accordingly, the Court 1) summarily DENIES WITH PREJUDICE the

petition for a writ of habeas corpus, 2) DENIES a certificate of appealability, and

3) DENIES permission to appeal in forma pauperis.

       IT IS SO ORDERED.

Dated: December 11, 2020                        s/Stephanie Dawkins Davis
                                                Stephanie Dawkins Davis
                                                United States District Judge




                                            6
